Citation Nr: 0515424	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-05 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
Benefits under Chapter 35.

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission

WITNESSES AT HEARING ON APPEAL

Appellant and Daughter

ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1952 to May 
1954 and from January 1955 to November 1957.  The veteran 
died in January 2002.  The appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In January 2004, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record. 


FINDINGS OF FACT

1. The death certificate shows that immediate cause of the 
veteran's death was pulmonary fibrosis; no other condition 
was listed as contributing to the cause of death. 

2. At the time of the veteran's death, service connection was 
in effect for cold injury of the right foot with peripheral 
neuropathy, 20 percent disabling; cold injury of the left 
foot with peripheral neuropathy, 20 percent disabling; 
callous of the right foot and residuals of a fracture of the 
middle finger of the right hand, each noncompensably 
disabling; and, the combined service-connected disability 
rating was 40 percent, effective from January 1, 1998.

3. Pulmonary fibrosis was not of service origin and was not 
causally related to the service-connected cold injuries. 

4. A disability of service origin did not cause or contribute 
to the cause of the veteran's death.

5. At the time of his death, the veteran did not have a 
service-connected disability that was rated permanently and 
totally disabling. 


CONCLUSIONS OF LAW

1. Pulmonary fibrosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2. Pulmonary fibrosis was not proximately due to or the 
result of service-connected cold injuries.  38 C.F.R. § 3.310 
(2004).

3.  A service-connected disability did not cause or 
contribute to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

4.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3501, 3510 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2004).


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence that VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Under 38 C.F.R. § 3.159(b), 
the notification must include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  

In this case, the RO provided the pre-adjudicatory VCAA 
notice by letter, dated in April 2002.  The notice included 
the type of evidence needed to substantiate the claim of 
service connection for the cause of death, namely: evidence 
of a relationship between the cause of death and an injury, 
disease or event in service, including evidence of a 
relationship between an in-service injury and the cause of 
death; or evidence showing that the disability causing death 
was incurred in or aggravated by service.  The appellant was 
informed that VA would obtain service records, VA records and 
records from other Federal agencies, and that she could 
submit private medical records or authorization VA to obtain 
the records on her behalf.  She was given 30 days to respond.  
In the statement of the case, dated in February 2003, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in her possession that pertained to a 
claim.

As for the timing of the § 3.159 notice that followed the 
initial adjudication, the timing did not prejudice the case 
because after the notice the appellant had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence, and she did submit additional argument 
and evidence, and she addressed the issues at hearings before 
the Decision Review Officer and the Board.  

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice). 

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), invalidating a regulatory provision, implementing 
the VCAA, that required a response to VCAA, as here, in less 
than the statutory one-year period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no additional evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 
Factual Background

After the first period of service, in a July 1954 rating 
decision, the RO granted service connection for a callous on 
the right foot and assigned a noncompensable rating. 
After the second period of service, in a May 1995 rating 
decision, the RO granted service connection for residuals of 
a fracture of the right middle finger and assigned a 
noncompensable rating. 

In a January 1998 rating decision, the RO granted service 
connection for residuals of frostbite of the feet.  In a 
September 1998 rating decision, after the assignment of an 
initial rating of 30 percent for bilateral frostbite, the RO 
assigned a 20 percent rating for each foot, which was 
characterized as a cold injury with peripheral neuropathy.  
The combined rating for all the service-connected 
disabilities was 40 percent, which was in effective at the 
time of the veteran's death. 

A copy of the death certificate discloses that the veteran 
died in January 2002, while an inpatient at a VA medical 
center.  The cause of death was pulmonary fibrosis.  The 
interval between the onset of pulmonary fibrosis and death 
was noted as being "years."  No other condition was listed 
as contributing to his death.  No autopsy was performed. 

The appellant filed her claim for the cause of the veteran's 
death, including entitlement to Chapter 35 educational 
benefits, in February 2002. 

The service medical records for both periods of service 
contain no complaint, finding, or history of pulmonary 
disease.    

VA records show that in March 2000 the veteran was 
hospitalized with a three-day history of respiratory 
symptoms.  A chest X-ray revealed a right middle lobe 
infiltrate.  A CT scan revealed pulmonary edema.  The 
admitting diagnosis was pneumonia.  Later pulmonary function 
tests revealed severe obstructive disease and mild 
restrictive disease.  The final diagnoses included chronic 
obstructive pulmonary disease, pneumonia, and congestive 
heart failure. 

In July 2001, the veteran was hospitalized for treatment of 
deep venous thrombosis of left common femoral, superficial 
femoral, and popliteal veins.  He was started on Coumadin.  

In October 2001, the veteran was hospitalized because of 
upper gastrointestinal bleeding.  During the hospitalization, 
Doppler testing showed no change in the left leg and the 
right leg was clear of any clots.  Coumadin was decreased. 

In November 2001, the veteran was hospitalized for swelling 
of the right arm, which was attributed to gout.  He was 
placed back on a full dose of Coumadin for deep venous 
thrombosis.    

In January 2002, the veteran was admitted with pneumonia.  
History included chronic obstructive pulmonary disease, 
congestive heart failure, deep venous thrombosis on Coumadin, 
insulin-dependent type II diabetes mellitus, chronic renal 
insufficiency, hypertension, myocardial infarctions, and 
cerebrovascular accident.  A chest X-ray revealed an 
infiltrate in the left upper and left lower lobes.  Chronic 
obstructive pulmonary disease, hypertension, diabetes and 
deep venous thrombosis were all treated, and Coumadin was 
continued.  On day six, the veteran was more hypoxemic and in 
mild respiratory distress with bilateral infiltrates.  

A CT scan showed interstitial infiltrates throughout both 
lung fields, pleural thickening posteriorly, and enlarged 
lymph nodes.  The veteran had no clinical improvement despite 
maximum medical care and he died on January [redacted], 2002.  The 
cause of death was reported as pneumonia with possible adult 
respiratory distress syndrome and pleural effusion compounded 
by chronic obstructive pulmonary disease and heart failure.

In September 2003, the RO obtained a VA medical opinion on 
the question of whether the service-connected cold injuries 
of the lower extremities contributed substantially or 
materially to the veteran's death. 
The examiner stated that he had reviewed the hospital 
records, the claims file, and the appellant's concerns 
regarding the relationship between the veteran's 
service-connected residuals of cold injury to the lower 
extremities and his death.  The examiner stated that for such 
a relationship to be valid, there would have to be evidence 
that the veteran had chronically thrown clots to the lung 
from clots from the lower extremities leading to pulmonary 
fibrosis, followed by a diagnosis of chronic recurrent 
pulmonary emboli.  The examiner noted that a review of the 
veteran's medical file did not reveal such a diagnosis, nor 
was there clinical evidence of record that indicated that the 
veteran had a problem of chronic recurrent pulmonary emboli.  
The examiner stated that therefore, one could not associate 
the veteran's pulmonary fibrosis to his service-connected 
cold injury to the lower extremities.  It was noted that the 
fact of having deep venous thrombosis within the lower 
extremities, which did not embolize, would have no 
association with a pulmonary dysfunction.  The examiner 
stated that, therefore, there was no relationship between the 
veteran's cause of death and his service-connected residuals 
of cold injury to lower extremities.

At the hearing in January 2004 hearing, the appellant 
submitted, waiving initial consideration by the RO, an 
article from The Society of Thoracic Surgeons, "Pulmonary 
Thromboendarterectomy for Chronic Pulmonary Embolism."  The 
appellant testified that the veteran was immobile and he used 
a scooter to get around.  The appellant's daughter stated 
that the veteran was prescribed a blood thinner and was never 
taken off the drug and that during his final hospitalization 
he had blood clots removed from his lungs, establishing a 
relationship between the service-connected residuals of cold 
injury to the feet and his death.  

General Principles of Service Connection for the Cause of 
Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a). 
The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 
38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Analysis

According to the death certificate, the primary cause of the 
veteran's death in 2002 was pulmonary fibrosis.  As pulmonary 
fibrosis was not an adjudicated service-connected disability 
during the veteran's lifetime, the first question to resolve 
is whether pulmonary fibrosis was related in service.  In 
this case, the service medical records, covering both periods 
of service, contain no documentation of any pulmonary 
disease.  After service, pulmonary disease was first 
documented in 2000. As pulmonary fibrosis was shown decades 
after service, there is no factual basis to relate the fatal 
condition to the veteran's military service. 

As a nonservice-connected disability was the principal cause 
of the veteran's death, the remaining question is whether the 
service-connected residuals of cold injuries contributed 
substantially or materially to the cause of the veteran's 
death. 

The appellant argues that there is a causal relationship 
between the service-connected residuals of cold injuries to 
the extent that the veteran had blood clots from deep venous 
thrombosis, for which he was treated with Coumadin, that 
traveled to the lungs, where the clots formed into fibrous 
tissue, contributing to the veteran's fatal pulmonary 
fibrosis.  In support of her claim, the appellant relies on 
an article of The Society of Thoracic Surgeons, "Pulmonary 
Thromboendarterectomy for Chronic Pulmonary Embolism."  

For the reasons expressed below, the Board rejects the 
argument, the medical article, and the appellant's and 
daughter's statements and testimony as favorable evidence 
linking the service-connected disabilities to the cause of 
the veteran's death. 

First, there is no medical evidence of record that the 
residuals of the cold injuries caused deep venous thrombosis.  
Second, there in no medical evidence that the veteran 
suffered from a pulmonary embolism or recurrent pulmonary 
embolism.  Third, apart from deep venous thrombosis, there is 
no medical evidence of a relationship between the residuals 
of the cold injuries and pulmonary fibrosis.  Fourth, the 
medical article contains a generic statement about deep 
venous thrombosis and pulmonary embolism that does not 
account for the specific facts of the case, that is, the 
relationship, if any, between residuals of cold injuries and 
either deep venous thrombosis or pulmonary embolism.  Fifth, 
to the extent that the appellant's and daughter's statements 
and testimony associate the service-connected residuals of 
cold injuries to the cause of the veteran's death, where as 
here, the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence of nexus or 
relationship between the service-connected disabilities and 
the cause of death is required to support the claim.  The 
appellant and daughter as laypersons are not competent to 
offer a medical opinion and consequently their statements and 
testimony to the extent that they associate the service-
connected disabilities to the cause of death does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  

The evidence against the claim consists of a VA medical 
opinion.  After a review of the record, the VA physician 
stated that there was no diagnosis of chronic recurrent 
pulmonary emboli or clinical evidence of a problem of chronic 
recurrent pulmonary emboli.  The physician then expressed the 
opinion that the pulmonary fibrosis was not associated with 
the service-connected cold injuries and that the deep venous 
thrombosis, which did not embolize, was not associated with 
any pulmonary dysfunction.  The physician concluded that 
there was no relationship between the veteran's cause of 
death and his service-connected residuals of cold injuries to 
lower extremities.  This medical evidence is uncontradicted. 

As the Board can rely only on independent medical evidence to 
support its findings, the preponderance of the evidence is 
against the claim that a disability of service origin caused 
or contributed the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(b). 

Chapter 35 Benefits

Under U.S.C.A. §§ 3500, 3501(a)(1), Chapter 35 educational 
benefits are payable when the veteran had a permanent total 
service-connected disability at the time he died or he died 
of a service-connected disability. 

As the veteran's death was not caused by a service-connected 
disability and as the veteran did not have a permanent total 
service-connected disability at the time of his death, 
eligibility for Chapter 35 benefits has not been established. 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance Benefits under Chapter 35 
is denied.




____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


